Case 1:19-cv-03140-RM-KMT Document 15 Filed 03/13/20 USDC Colorado Page 1 of 1




                                                                              SINGH LAW FIRM, P.A.
                                                                                    155 East 44th Street
                                                                                              6th Floor
                                                                                  New York, NY 10017

                                                                      Jaitegh Singh (FL, NJ, NY, & CO)
                                                                           Direct Phone: (212) 687-2578
                                                                                      jt@jtsinghlaw.com


                                               March 12, 2020

  The Honorable Kathleen M. Tafoya
  District of Colorado
  Colorado Springs Courthouse
  212 N. Wahsatch Ave., Suite 100
  Colorado Springs, CO 80903
  Tafoya_Chambers@cod.uscourts.gov

  Sent Via Email only

         RE: America 2030 Capital Limited v. Doe et al.

  Dear Judge Tafoya:

          As to the pending matter before you, America 2030 Capital Limited v. Doe et al, we
  respectfully request an extension to the CMC and proposed scheduling conference currently set
  for March 23, 2020 at 10:00 AM. As to this matter, we intend to voluntarily dismiss and refile in
  the Northern District of California as that is the locale for the defendant. However, to do so, we
  need to secure local counsel which we intend to do shortly. Therefore, an extension is this matter
  would be beneficial as we secure counsel in anticipation of refiling elsewhere. Should you require
  further information as to this request, please let us know.

         We look forward to hearing from you further in this matter and appreciate your time.


  Sincerely,



  Jaitegh Singh, Esq.
  Partner at Singh Law Firm, P.A.
  Licensed in (NY, NJ, FL & CO)




               Securities Litigation | International Arbitration | Complex Business Transactions
                Complex Commercial Litigation | Mergers & Acquisitions | International Law
                     Initial Public Offerings | Federal Civil Litigation | Criminal Defense
